Title: To James Madison from William C. C. Claiborne, 9 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


9 March 1804, New Orleans. “The former Spanish Secretary for this Province, Don André [López Armesto] waited upon me this morning, and said that two vessels were now taking in the military Stores of his Catholic Majesty and that between the 15th. and 20th. instant the Troops, Arms &c of Spain will all be embarked for Pensacola.” Received a letter “this morning” from Laussat stating “that the Archives &c will all be delivered in a few days.” Public order and tranquillity give “every prospect of continuing.” “The merchants of this city, manifest great impatience for the arrival of the Revenue System for Louisiana; they as well as the planters complain heavily of the duties on exports: and the want of Registers for vessels now in this port claimed by citizens of Louisiana is spoken of as a serious injury to the mercantile interest.” Has assured the citizens that a regard for the public welfare and the desire that government acts “should approach as near perfection as possible had alone occasioned the delay.” “With reflecting men, no blame attaches to the Government, but where interest is connected with a measure, it is natural to man to be impatient for its completion. I find however, that the best way of keeping the citizens reconciled to the present temporary government, is to keep their minds employed at home, and to manifest on my part, a sincere disposition to amend the general police, and to make such legislative provision as their local interests may require; hence I have of late passed several local Ordinances; copies of which shall be transmitted to you.
“The Citizens of New-Orleans have expressed uncommon solicitude for a Bank, and a petition to me, on the subject, has been presented, signed by I believe almost every respectable man in the city and its vicinity. I am inclined to indulge the people on this occasion; the Bank would be so pleasing, and so much engross the public attention, that if Congress should permit the Province to remain in its present situation for months, it seems to me, the citizens would not be disposed to complain. I at first had some doubts as to my power to grant a Charter; but I find that under the former Government, the Governor had authority ‘to pass all Ordinances for the improvement of the Province’; a Bank might tend to the advancement of the commercial and agricultural interest, and consequently to the improvement of the Province. I must confess Sir, I Shall feel some inquietude in sanctioning this Bank establishment, but I am pressed on the occasion by the applications of the people, and under existing circumstances, it seems to me that my duty requires that every thing in my power should be done to conciliate general confidence. In the exercise of my discretionary powers, I have great cause to fear that through want of judg’ment I shall commit many errors; but believe me Sir I shall do nothing, but with honest intentions, and a sincere desire to promote the interest of my country.”
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 4 pp.; in a clerk’s hand, except for Claiborne’s complimentary close and signature; docketed by Wagner as received 11 Apr. and with the added notation: “creation of a bank.” Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:21–23.



   
   The “Act for laying and collecting duties on imports and tonnage within the territories ceded to the United States, by the treaty of the thirtieth of April, one thousand eight hundred and three, between the United States and the French Republic, and for other purposes,” was enacted on 24 Feb.; the “Act relating to the recording, registering and enrolling of ships or vessels in the district of Orleans,” permitting the registration of ships previously sailing under French or Spanish registry and belonging on 20 Dec. 1803 to U.S. citizens or permanent residents of the ceded territories, was enacted on 25 Feb. 1804 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:251–54, 259–60).


